Title: C. W. F. Dumas to the Commissioners: A Translation, 11 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 11 June
      
      Yesterday morning I received, from Sir George Grand, the packet containing your letter of 2 June and decided that I should go first to the Grand Facteur. He, however, was to be out of town all day so I used the time to make a copy of the treaty in case I needed one in future dealings connected to the Mission with which I have the honor charged. This morning, gentlemen, the Grand Facteur confessed to me that he was somewhat embarrassed by the portion of your letter putting me under his direction. I suggested that he wait until he had written to his House but, without responding to that, he said to me that, genuinely, in his capacity as Grand Facteur, he could not direct me in this regard; that is, he could neither advise me on nor prevent my démarche (that is the official answer). In his private capacity, however, he believed that the difficulties that might result from not making the demarche would be much greater than those that might result from going through with it. Among other things, it would show poor taste to be evasive and appear to go back on one’s word after having fostered the hope of receiving this copy which, as a result, is awaited with much anticipation and interest. He thus advised me to carry it to its intended conclusion (there is the true plan), telling the Grand Pensionary only that I received the order to give him the treaty for his information so that, when he deemed it appropriate, he might report on it to the States of the Provinces &c. Nevertheless, at the same time, from a due regard for the Court of France, which has not yet deemed it appropriate to print and publish the treaty, I should request him not to distribute or give copies to anyone.
      I asked him if it was appropriate to send a copy to our friend, for the regency of his city, and to inform the Grand Pensionary about it? He replied, certainly, but with the same request that it not be copied. I am now busy, therefore, making a second copy for our friend.
      This evening, at 8:30, the Grand Facteur asked me to confer with him tomorrow before going to see the Grand Pensionary.
      
      
       Friday, 12 June
      
      These are the results of my conference this morning with the Grand Facteur. In the treaty are two or three articles that clearly favor us at the expense of others, and it may or may not be proper to disclose this fact here. It may be appropriate because it could act as a bait in order to detach the people from—, and make them share our views; but inappropriate because it could encourage them to hazard certain requests that we do not know if the House, depending on the circum­stances, would judge proper to grant. These thoughts and the express order you gave me to take the advice of —, as to the propriety of delivering it at present, have led us to conclude that I should await an answer from you. If it is affirmative, I will carry on with a greater sense of security and give you in due time an account of what ensues. If it is negative, however, we have already composed an ostensible letter that you would send me commenting on these remarks in your letter of 28 April to the Grand Pensionary: of which we shall speedily send your Excellency a copy, to be communicated if you think proper to, &c. In the meantime, the Grand Facteur has asked me for the treaty in order to have a copy made for his own use, and I will finish the copy intended for our friend so that everything will be ready when needed. For the time being, the original and the two copies made by me will remain under lock and key so as to produce their effect when and only when judged appropriate.
      For a while now I have not mentioned the dispatches from this country’s ministers abroad. This is because the person from whom I have had occasion to obtain them is away for some time and the efforts that I can prudently make to find some needy intriguer who might procure them for me on a regular basis have been so far unsuccessful.
      Rumor has it that Sir Joseph Yorke has taken some démarche to check the pulse of this state because of the concern felt by his master regarding the formidable measures taken on the opposite coasts. I have not yet been able to discover the truth of the matter because, with the summer weather, everyone I know is away. What I do know is that some will not want to and others will be unable to do anything for him. He will realize that:
      
       Donec eris felix, multos numerabis Amicos:
       Tempora si fuerint nubila, solus eris.
      
      I have just seen the honorable congress’ glorious and powerful resolution concerning the Conciliatory Bill and the Commissioners following it. I interrupted my letter to take this manly document to the Grand Pensionary who, when he learned of its content, laughed at my eagerness and remarked that I always go to such great lengths. This is true, but it is also true that he is satisfied with the trouble I take. I lend him these accounts regularly, and, if I do not send them to him as soon as they arrive, he asks for them. I am very respectfully, gentlemen, your very humble and very obedient servant
      
       D
      
     